As filed with the Securities and Exchange Commission on 2009Registration No. 33-16966 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 /A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF APPLIED MINERALS, INC. (Name of small business issuer in its charter) Delaware 1044 82-0096527 (State of jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 110 Greene Street – Ste 1101, New York, NY (208) 556-1181 (Address and telephone number of principal executive offices and principal place of business) Andre Zeitoun Chief Executive Officer 110 Greene Street – Ste 1101, New York, NY (208) 556-1181 (Name, address and telephone number of agent for service) Copies to: William Gleeson K&L Gates LLP Suite 2900 925 Fourth Avenue Seattle, WA98104 (206) 623-7580 Approximate date of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(2) Proposed maximum offering price per share(3) Proposed maximum aggregate offering price(3) Amount of registration fee(3) Common Stock, $0.001 par value per share (shares issued pursuant to conversion of PIK Notes (1) sold by the issuer, plus PIK interest on such notes) 10,256,902 $ 0. 67 $ 6 ,872,124 $ 490 Common Stock, $0.001 par value per share (shares issuable pursuant to outstanding PIK Notes sold by the issuer) 2,057,692 $ 0.6 7 $ 1 ,378,654 $ 98 Common Stock, $0.001 par value per share (shares that may be issued as PIK interest on outstanding PIK notes) 2,996,068 $ 0.6 7 $ 2,007,366 $ 1 43 Common Stock, $0.001 par value per share (shares issuable on exercise of outstanding options to purchase Common Stock) 7,633,277 $ 0.6 7 $ 5,114,296 $ 365 Common Stock, $0.001 par value per share (shares issued as compensation) 304,025 $ 0.6 7 $ 203,696 $ 22 Common Stock, $0.001 par value per share (shares issuable on exercise of an outstanding warrant) 160,000 $ 0.6 7 $ 1 07,200 $ 8 Total 23,407,964 $ 15,683,336 $ 1,126 (1) PIK Notes refers to 10% PIK-Election Convertible Note due 2018 (2) In addition, pursuant to Rule 416 under the Securities Act of 1933, this Registration Statement includes an indeterminate number of additional shares as may be issuable on (a) the conversion of the PIK Notes , (b) the exercise of options or a warrant or (c) on then already issued shares as a result of stock splits, stock dividends or similar transactions which occur during this continuous offering. (3) Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) of the Securities Act based on the average of the high and low quotation of our common stock, as reported on the OTCBB quotation service on January 26 , 20 10 . The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine The information in this prospectus is not complete and may be changed.The securities subject to this registration statement may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS 23,407,964 Shares APPLIED MINERALS, INC. Common Stock This prospectus relates to the offer and sale , from time to time, of up to 23,407,964 shares of our common stock with par value of $0.001.Some shares of common stock and others are issuable upon the exercise of options and a warrant to purchase common stock, upon the conversion of outstanding 10% PIK Convertible Notes due 2018 , $0.001 par value, from time to time by certain of our stockholders, or persons who have become or may become our stockholders upon the exercise of options or warrants issued by us or the conversion of our 10% PIK-Election Convertible
